 

Exhibit 10.1
 
FOURTH AMENDMENT TO
AMENDED AND RESTATED SALE AND SERVICING AGREEMENT
 
This FOURTH AMENDMENT TO AMENDED AND RESTATED SALE AND SERVICING AGREEMENT (this
“Amendment”) dated as of February 28, 2011, is by and among SILVERLEAF FINANCE
IV, LLC a Delaware limited liability company, as purchaser (the “Purchaser”),
SILVERLEAF RESORTS, INC., a Texas corporation, as seller and servicer (the
“Seller”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as trustee (the “Trustee”), Backup Servicer and Account
Intermediary. Capitalized terms used in this Amendment have the meanings given
such terms in the Agreement (as defined in the initial Recital below), except as
provided otherwise herein.
 
WHEREAS, the parties hereto have entered into the Amended and Restated Sale and
Servicing Agreement, dated as of December 22, 2006, by and among the Purchaser,
the Seller, and the Trustee (as three times previously amended, the
“Agreement”); and
WHEREAS, Section 11.1 of the Agreement permits the Agreement to be amended from
time to time pursuant to the conditions set forth therein.
NOW THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.    
Amendments.

 
(a)    In Annex A, the definition of “Funding Termination Event” is hereby
amended by replacing clause (vi) thereof, currently reading
 
“(vi) the rating of the Notes shall be below Baa2 by Moody's and the Noteholder
shall have declared that a Funding Termination Event has occurred;”
 
in its entirety with the following:
 
“(vi) the rating of the Notes shall be below BBB by S&P or an equivalent
comparable rating assigned by any other Rating Agency rating the Notes, and the
Noteholder shall have declared that a Funding Termination Event has occurred as
a result;”
 
(b)    In Annex A, the definition of “Noteholder Excess Principal Amount” is
hereby amended in its entirety to read as follows:
“Noteholder Excess Principal Amount” means, if a Noteholder Excess Principal
Event has occurred, (i) for each Settlement Date that occurs prior to the
Settlement Date in February, 2012, the sum of (1) the Borrowing Base Deficiency,
if any, and (2) the product of (A) the Available Funds remaining after the
distribution on such Settlement Date of the amounts pursuant to Section
5.7(a)(i) through (viii) of the Sale and Servicing Agreement and the payment of
any Borrowing Base Deficiency, and (B) (x) if the Three Month Rolling Average of
Default Ratios as of the related Determination Date is less than 1.00%,

 

--------------------------------------------------------------------------------

 

33.33% and (y) in all other cases, 50.00%, (ii) for each Settlement Date
commencing with the Settlement Date that occurs in February 2012 and ending with
the Settlement Date that occurs in January 2013, the sum of (1) the Borrowing
Base Deficiency, if any, and (2) the product of (A) the Available Funds
remaining after the distribution on such Settlement Date of the amounts pursuant
to Section 5.7(a)(i) through (viii) of the Sale and Servicing Agreement and the
payment of Borrowing Base Deficiency, and (B) (x) if the Three Month Rolling
Average of Default Ratios as of the related Determination Date is less than
1.00%, 66.66% and (y) in all other cases, 75.00%, and (iii) on each Settlement
Date commencing with the Settlement Date that occurs in January 2014 and
thereafter, all the Available Funds remaining after the distribution on such
Settlement Date of the amounts pursuant to Section 5.7(a)(i) through (viii) of
the Sale and Servicing Agreement.
 
(c)    In Annex A, the definition of “Scheduled Maturity Date” is hereby amended
by replacing the reference to “February 12, 2011” therein with “May 12, 2011”.
For the avoidance of doubt, it is understood that the intended effect of the
amendment in this subsection (c), although entered into after February 12, 2011,
shall be that the Facility Termination Date will be deemed not to have occurred
solely as a result of the occurrence of the Scheduled Maturity Date on February
12, 2011 (i.e., prior to the effectiveness of this Amendment) but without
prejudice to any other right or remedy of the Purchaser, Note Purchaser or
Trustee under any Basic Document.
2.    
Conditions to Effectiveness.

    
This Amendment shall be effective upon (i) delivery to the Note Purchaser of
counterparts hereof executed by each of the parties hereto, (ii) delivery to the
Note Purchaser of such evidence of authorization or other required entity action
of the Seller and the Purchaser, incumbency, good standing and other matters as
may be required by the Note Purchaser, in each case in form and substance
satisfactory to the Note Purchaser, (iii) the representations and warranties of
the Seller and the Purchaser referred to in Section 3(a) below are accurate as
of the date hereof (or as of the date otherwise deemed made, as applicable) and
(iv) all expenses of the Note Purchaser incurred in connection with this
Amendment (including reasonable attorney fees and out-of-pocket expenses) shall
have been paid to the extent the amount thereof has been notified to the Seller
and the Purchaser in writing (but without prejudice to the right of the Note
Purchaser separately to demand payment of such fees and expenses pursuant to
Section 8.05(a)(i)(A) of the Note Purchase Agreement).
 
3.    
Miscellaneous.

 
(a)Each of the Seller and the Purchaser hereby certifies that its
representations and warranties set forth any Basic Document, in each case to the
extent that such representations and warranties are deemed repeated on each
Settlement Date, Determination Date or the date of any Advance pursuant to the
terms of any such Basic Document, are true and correct on the date hereof with
the same force and effect as if made on the date hereof (but giving effect to
the statement of intent set forth in Section 1(c) of this Amendment). In
addition, the Seller and the Purchaser each represents and warrants that (i) no
Event of Default or other Funding Termination Event (nor any event that but for
notice or lapse of time or both would constitute an Event of Default or other
Funding Termination Event) shall have occurred and be continuing as of the date
hereof nor shall any of the foregoing occur due to this Amendment becoming
effective (but giving effect to the statement of intent set forth in Section
1(c) of this Amendment), (ii) the Seller and the Purchaser each has the entity
power and authority to execute and deliver this Amendment and has taken or
caused to be taken all necessary entity actions to authorize the execution and
delivery of this Amendment, (iii) this Amendment constitutes the valid and
binding obligation of the Seller and the

 

--------------------------------------------------------------------------------

 

Purchaser, enforceable in accordance with its terms and (iv) no consent of any
other person (including, without limitation, equity holders or creditors of the
Seller or the Purchaser) and no action of or filing with any governmental or
public body or authority is required to authorize, or is otherwise required in
connection with the execution and performance of this Amendment, other than such
that have been obtained.
 
(b)The Note Purchaser, by its execution of the signature page of this Amendment
in the space indicated, evidences that (i) it is waiving, in respect of this
Amendment only, the fee payment that would otherwise be due to it upon an
extension of the Scheduled Maturity Date pursuant to Section 3.02(c) of the Note
Purchase Agreement, (ii) it is waiving, in respect of this Amendment only, the
related opinion delivery requirements that are set forth in Section 4.8 of the
Agreement, Section 11.2(i) of the Agreement (which requirement is also referred
to in Section 11.1(c) of the Agreement) and Section 3.6(b) of the Indenture,
(iii) it is waiving, in respect of this Amendment only, the procedural and
notice requirements related to extensions of the Scheduled Maturity Date that
are set forth in Section 2.3(b) of the Indenture and (iv) in connection with and
as contemplated in the definition of Rating Agency in the Agreement, it
acknowledges that Moody's is no longer maintaining a rating on the Note and it
designates S&P to be the Rating Agency for all purposes of the Basic Documents
wherein such defined term is used (as the term “S&P” is defined in Section
11.1(f) of the Agreement).
 
(c)The Agreement, as amended hereby, is hereby ratified and confirmed in all
respects and remains in full force and effect in accordance with its terms.
 
(d)All references in any Basic Document to the Agreement shall mean the
Agreement as amended hereby.
 
(e)This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same instrument. Delivery of an executed counterpart
of a signature page to this Amendment by facsimile shall be effective as
delivery of a manually executed counterpart of this Amendment.
 
(f)THIS AMENDMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES THEREOF THAT
WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.
 
(g)The headings of the several sections of this Amendment are for convenience
only and shall not affect the construction hereof.
 
(h)This Amendment shall be deemed to be a Basic Document under the Indenture and
the other Basic Documents.
 
[signatures follow]
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.
 
 
 
 
SILVERLEAF FINANCE IV, LLC
 
By: /s/ HARRY J. WHITE, JR.
Name: Harry J. White, Jr.
Title: Chief Financial Officer
 
 
 
 
 
SILVERLEAF RESORTS, INC.
 
By: /s/ HARRY J. WHITE, JR.
Name: Harry J. White, Jr.
Title: Chief Financial Officer
 
 
 
 
 
WELLS FARGO BANK, NATIONAL
 
 
ASSOCIATION, in its capacity as Trustee
 
By: /s/ SUE DIGNAN
Name: Sue Dignan
Title: Vice President

 
 
Consented to and agreed (for purposes of Section
3(b) of this Amendment, and the Note Purchaser
or Noteholder consent requirements set forth in
Sections 3.7(b) and 3.8(iii)(D) of the Indenture and
Section 11.1(a) of the Agreement):
UBS REAL ESTATE SECURITIES INC.,
as Note Purchaser
By: /s/ COLIN BENNETT
Name: Colin Bennett
Title: Executive Director
 
By: /s/ CHRISTOPHER SCOLARO
Name: Christopher Scolaro
Title: Director

 

 